Citation Nr: 0740545	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to payment of past due compensation for purposes 
of accrued benefits.  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
He went missing and was presumed dead as of December 12, 
1989.  The appellant claims as the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  On December 12, 1989, the veteran went missing under 
suspicious circumstances.

2.  The appellant was awarded an apportionment of the 
veteran's compensation benefits as of April 1, 1990.  

3.  The appellant was awarded the full amount of the 
veteran's compensation benefits as of November 1, 1990.

4.  In a June 2002 Administrative Decision, the RO determined 
that the veteran was presumed dead since December 12, 1989.  

5.  Any compensation due to the veteran prior to December 12, 
1989, but not already apportioned to the appellant, is 
payable as an accrued benefit.


CONCLUSION OF LAW

Benefits due prior to December 12, 1989, and not previously 
paid to the veteran and not apportioned to the appellant, are 
payable as accrued benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

The Board parenthetically notes that changes to accrued 
benefits laws have been enacted.  See Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
However, Congress specifically stated that this provision 
applies to deaths occurring on or after the date of enactment 
of the Act, or December 16, 2003.  Because the veteran's 
death predates that date, this statutory amendment is not 
applicable.  

In this case, the veteran was originally granted service 
connection for schizophrenia and assigned a 70 percent rating 
in a March 1975 rating decision.  In a November 1980 rating 
decision, his rating for schizophrenia was increased to 100 
percent.  However, in August 1984, the RO reduced his 
schizophrenia rating to 50 percent disabling; which, combined 
with his 10 percent rating for acne vulgaris and 
noncompensable rating for lumbar paravertebral myositis, 
resulted in a 60 percent combined rating effective December 
1, 1984.  

This rating reduction was conducted pursuant to a special 
mass review instituted by the VA in March 1983 involving 
Puerto Rican and Virgin Island veterans whose 100 percent 
service-connected evaluations were based upon 
neuropsychiatric disorders.  A class action lawsuit was later 
filed on behalf of the affected veterans, and the veteran was 
included among the class of veterans whose 100 percent 
disability ratings for neuropsychiatric disorders were 
reduced either as a result of the March 1983 mass review, or 
as a result of other reviews conducted by the RO on or after 
January 8, 1982.

On December 12, 1989, the veteran disappeared under 
suspicious circumstances.  The appellant requested an 
apportionment of his VA benefits in March 1990.  Effective 
April 1, 1990, she was awarded an apportionment of the 
veteran's compensation benefits in the monthly amount of 
$150.  Subsequently, based on the veteran's disappearance, 
the RO temporarily granted the appellant the veteran's total 
compensation rate (at the 60% level) of $683 per month 
effective November 1, 1990.  

The Board notes that the class action lawsuit involving the 
neuropsychiatric disorder rating decrease was decided in 
1993.  See Giusti Bravo v. U.S. Veterans Administration, 853 
F. Supp. 34 (D.P.R. 1993).  Pursuant to the Giusti Bravo 
settlement, the veteran's case received a special review by 
the RO and, by decision dated July 1994, his 100 percent 
rating for service-connected schizophrenia was restored 
effective December 1, 1984.  

The appellant requested a higher apportionment based on the 
restoration of the veteran's 100 percent rating.  Although 
that claim was denied in July 1995, she continued to receive 
the previous level of apportionment.  

In 2000, the appellant again sought additional apportionment 
of the veteran's benefits.  In a June 2002 administrative 
decision, VA determined that the veteran was presumed dead as 
of December 12, 1989.  As a result, the appellant's 
apportionment benefits were terminated.  

The appellant now claim that she is entitled to retroactive 
payments reflecting the veteran's restored 100 percent rating 
from December 1984.  However, the Board finds this is not the 
case.  Significantly, the 1993 Giusti Bravo decision was not 
rendered until after the veteran's death in December 1989.  

Thus, to the extent that he had periodic monetary benefits at 
the time of his death in 1989 which were due and unpaid, he 
was not entitled to retroactive Giusti Bravo payments 
reflecting his restored 100 percent rating at the time of his 
death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

Nonetheless, the Board finds that any unpaid compensation due 
to the veteran prior to December 12, 1989, but not already 
apportioned to the appellant, is payable as an accrued 
benefit.  To that extent, the appeal is granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).


ORDER

The appellant is entitled to any monetary award not already 
paid to the veteran and not already apportioned to her prior 
to December 12, 1989.  The appeal is granted.  


____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


